Search | samantha@timetricsrisk.com | ProtonMail                                                                                     https://mail.protonmail.com/search/j7OgoT3szv67bKqo4gw3uRX42pQ...
                                    Case 1:19-cv-08345-MKV-DCF Document 9-1 Filed 12/05/19 Page 1 of 2


         Service of Complaint - Dec 4th 2019
         Sent: Wednesday, December 4, 2019 3:38 PM

         From: Samantha Kumaran samantha@timetricsrisk.com

         To: Brooks, Michael michael.brooks@bracewell.com

         CC: Ball, David david.ball@bracewell.com, Kolker, Dave david.kolker@bracewell.com


         Mr. Brooks,

         As per your email below, please find attached service of the Original complaint and summons served today December 4th 2019.

         As stated below, you have agreed the Original Complaint will be deemed validly served upon you, by my emailing to you a scan
         or pdf of the file-stamped summons and complaint, which are hereto attached.

         Please email me back confirmation that you have received this email. Thank you.

         Kind regards,
         Samantha S. Kumaran
         samantha@timetricsrisk.com
         Mobile: 646-221-4363 (Cell)
         Phone: 212 431 5098 (Office)


         This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this

         email and any attachments, and do not otherwise disclose or use them.



         This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will

         be made prior to the delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that

         investor may lose all or part of its equity in any time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading

         commodity interests can be substantial. You should therefore carefully consider whether such trading is suitable for you in light of your financial condition.



         Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No

         warranty of any kind implied, express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any

         part thereof, be disclosed, reproduced, redistributed without the express permission of Timetrics.



         ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
         On Friday, September 13, 2019 11:45 AM, Brooks, Michael <michael.brooks@bracewell.com> wrote:




            Ms. Kumaran,



            We understand that you and The A Star Group have received a summons to serve a complaint from the SDNY on Defendants
            Northland Energy Trading, Hedge Solutions, and Richard Larkin. As you know, we represent Defendants. We are writing to
            accept service of the summons and complaint, which we can agree will be deemed validly served upon you emailing me a scan
            or pdf of the file-stamped summons and complaint.



            Defendants reserve all rights and remedies.



            Regards,



            Michael




1 of 2                                                                                                                                                                                                                                12/5/2019, 8:24 AM
Search | samantha@timetricsrisk.com | ProtonMail                                    https://mail.protonmail.com/search/j7OgoT3szv67bKqo4gw3uRX42pQ...
                             Case 1:19-cv-08345-MKV-DCF Document 9-1 Filed 12/05/19 Page 2 of 2




           ______
           MICHAEL BROOKS
           Partner
           michael.brooks@bracewell.com | download v‐card
           T: +1.202.828.5879 | F: +1.800.404.3970 | M: +1.571.435.0216

           BRACEWELL LLP
           2001 M Street NW, Suite 900 | Washington, D.C. | 20036-3310
           bracewell.com | profile | LinkedIn | Twi er




           CONFIDENTIALITY STATEMENT
           This message is sent by a law firm and may contain informa on that is privileged or confiden al. If you received this transmission in error,
           please no fy the sender by reply e‐mail and delete the message and any a achments.




2 of 2                                                                                                                                         12/5/2019, 8:24 AM
